Citation Nr: 0512414	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left-ear hearing 
loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to assignment of a compensable disability 
rating for fungal infection of the feet and groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to September 
1970, including service in Vietnam.  He was awarded the 
Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in April 2003 and a 
substantive appeal was received in June 2003.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss disability is 
related to his active duty service. 

2.  There is no current medical diagnosis of PTSD.

3.  The veteran's service-connected disability, described for 
rating purposes as fungal infection of the feet and groin, is 
productive of subjective complaints of rashes on his feet and 
groin area along with clinical findings of a fungal infection 
involving the feet and groin; however, there are no clinical 
findings showing: constant exudation or itching, extensive 
lesions, marked disfigurement, that the disorder comprises 
more than 5 percent of the entire body or 5 percent of 
exposed areas affected, or evidence that the disorder 
requires use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004). 

2.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

3. The criteria for entitlement to a compensable disability 
rating for fungal infection of the feet and groin have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.118, Diagnostic Code 7806 (prior to August 30, 
2002); Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disability.  The June 2002 RO 
letter, the April 2003 statement of the case, and the October 
2003 supplemental statement of the case informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the June 2002 letter explicitly 
directed the veteran to submit any pertinent evidence in his 
possession.  Additionally, the letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in June 2002 and the initial rating 
decision was issued in December 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded 
several VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Left Ear Hearing Loss

The first issue before the Board involves a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under 
Secretary for Health held in an October 4, 1995, memorandum 
opinion that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA examination in October 2002 included audiological testing 
which showed left ear pure tone thresholds of 50, 55 and 45 
decibels at the 2000, 3000, and 4000 Hertz frequencies.  It 
is therefore clear that the veteran currently suffers from 
left ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

The October 2002 examiner offered a negative opinion 
regarding a relationship to service.  However, this examiner 
appears to have rendered this opinion on the incorrect 
assumption that the normal hearing shown on audiological 
testing at the time of the veteran's September 1970 
separation examination conclusively decided the question.  In 
comparing the veteran's audiological testing on entrance 
examination in January 1968 with the September 1970 
separation findings, the Board notes that there was a 
demonstrated decrease in hearing acuity.  Again, the fact 
that the regulatory definition of hearing loss disability was 
not met at the time of separation is not determinative.  
Ledford.  The negative October 2002 VA examiner's opinion is 
therefore not entitled to any weight since it was based on an 
inaccurate premise.  

The veteran has submitted what he appears to claim is a 
report of a audiological test conducted at the Idaho State 
School and Hospital in 1970.  However, this report is 
undated, and without some supporting contemporaneous evidence 
that this test was conducted in 1970, the Board is unable to 
accept this as evidence allowing for service connection based 
on the one year presumption.  

The record also includes a January 2004 letter from a private 
audiologist.  In this letter, the private audiologist 
documents current left ear hearing loss and also recants the 
veteran's history of the private test in the early 1970's.  
This private audiologist also comments that the veteran's 
left ear hearing loss is consistent with the veteran's noise 
exposure history.  

The Board is thus presented with the following:  a)  medical 
evidence of current left ear hearing loss disability; b) 
service medical records showing a decrease in the veteran's 
left ear hearing acuity from entrance to discharge; c) the 
veteran's statement made to the October 2002 VA examiner 
regarding noise exposure during service (which statement is 
presumed to be credible in view of the veteran's documented 
participation in combat with the enemy- 38 U.S.C.A. 
§ 1154(b)); and d) a private audiologist's opinion that the 
veteran current left ear hearing loss is consistent with the 
veteran's noise exposure history.  Based on this evidence, 
the Board finds that it is at least as likely as not that the 
veteran's left ear hearing loss is causally related to his 
active duty service.  Under such circumstances, service 
connection is warranted.  38 U.S.C.A. § 5107(b). 

PTSD

With regard to the claim of service connection for PTSD, 
however, the Board is compelled to find that the 
preponderance of the competent evidence is against 
entitlement to service connection. 

There is clearly no question that the veteran was exposed to 
stressors during service.  His combat decorations are 
conclusive evidence of such.  38 C.F.R. § 3.303(f).  However, 
it is not enough that an individual be exposed to stressful 
events during service.  There must be a medical diagnosis of 
PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  

In the present case, the veteran has not submitted evidence 
of a diagnosis of PTSD.  In fact, he appears to have 
disclaimed any psychiatric treatment whatsoever.  In 
accordance with VA's duty to assist the veteran, the RO 
scheduled a VA psychiatric examination.  The September 2002 
examiner clearly indicated that a diagnosis of PTSD was 
currently not warranted.  

Neither the Board nor the veteran are shown to have the 
medical training required to be competent to render medical 
diagnoses.  The Board must therefore rely on findings and 
opinions by trained medical personnel.  Although the 
appellant may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this case, the only medical evidence 
of record is to the effect that a medical diagnosis of PTSD 
is not warranted.  

The veteran has basically complained that the VA examination 
was inadequate.  After reviewing the September 2002 
examination report, the Board is unable to agree.  The 17 
page examination report sets out a detailed background based 
on review of the claims file.  The examiner goes into great 
detail as to the veteran's early history, his work history, 
his military history, his legal history, his background in 
the area of alcohol and drug abuse, relationships, finances, 
treatment, etc.  The examiner covers the veteran's subjective 
complaints, present mental status, and interview information.  
The examiner also conducted psychological tests designed for 
PTSD cases.  Based on the examination and tests, the examiner 
was unable to find that the diagnostic criteria for PTSD were 
met, although the examiner clearly reported that the veteran 
does suffer from PTSD symptomatology.  No Axis I diagnosis 
was entered.  The examiner commented that the veteran was 
exposed to significant war trauma and experiences PTSD 
symptoms, but that he falls short of meeting the diagnostic 
criteria for the full disorder.  

The Board is unable to find that the September 2002 VA 
examination was inadequate.  It appears to have been 
thorough, comprehensive, and included appropriate 
psychological testing.  It included a review of the claims 
file.  The fact that the veteran may disagree with the result 
does not in itself lead to the conclusion that the 
examination was inadequate.  

In sum, without a medical diagnosis of PTSD in keeping with 
regulatory requirements, service connection is not warranted.  
Again, it is conceded that the veteran was exposed to 
stressful events during service.  However, the medical 
evidence of record supports a finding that the veteran does 
not currently suffer from PTSD.  If medical personnel 
determine in the future that a diagnosis of PTSD under the 
regulatory criteria is warranted, then the veteran's claim 
may be reopened. 

Fungal Infection

The final issue for consideration involves the propriety of 
the noncompensable rating assigned for the veteran's service-
connected skin disability.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his skin disability is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the pending appeal the regulations for evaluation of 
skin disabilities was amended effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

Diagnostic Code 7820 states that fungal infections of the 
skin are rated under either Diagnostic Code 7800 for 
disfigurement of the head, face or neck, Diagnostic Code 
7801-7805 for scars, or Diagnostic Code 7806 for dermatitis.  
38 C.F.R. § 4.118, Diagnostic Code 7820.  The veteran's 
service-connected skin disorder is currently evaluated by the 
RO under Diagnostic Code 7806.  The Board finds this 
Diagnostic Code appropriate for rating the veteran's fungal 
skin infection as there is no evidence of disfigurement of 
the head, face or neck and no evidence of scars resulting 
from the service-connected disability to warrant evaluation 
under Diagnostic Codes 7800-7805.  

Pursuant to the former criteria under Diagnostic Code 7806 
for eczema, a 10 percent evaluation was warranted where the 
skin disability was productive of exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating required that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (prior to August 30, 
2002).

Effective August 30, 2002, the revised criteria provide that 
if the dermatitis or eczema under Diagnostic Code 7806 covers 
an area of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or requires intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2004).

The veteran underwent a VA examination in October 2002.  The 
examination report shows that the veteran reported he had 
skin eruptions of the groin on both sides and both feet.  The 
veteran stated that he used an antifungul cream which seemed 
to largely control the skin condition.  Physical examination 
revealed mild erythematous roughening of the skin of the 
groin on both sides.  There was minimal evidence of tinea 
pedis between the toes and the lateral aspect of both feet.  
The diagnosis was fungal infection of bilateral groin and 
bilateral feet, mild.  The medical evidence of record does 
not show that the disability is productive of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  
The evidence also does not show that the fungal infection 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period.  
Thus, there is no basis for awarding a 10 percent disability 
rating under either the old or new rating criterion.  As 
such, a compensable rating for the veteran's service-
connected fungal infection of the bilateral groin and feet is 
not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for PTSD is not warranted.  
Entitlement to a compensable disability rating for service-
connected fungal infection of the bilateral groin and feet is 
not warranted.  To this extent, the appeal is denied.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


